Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 16, 1996, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree and unlawful imprisonment in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, to run consecutively to three concurrent terms of 25 years to life and a term of 1 year, unanimously affirmed.
The photograph of the victim was relevant and not admitted for the sole purpose of arousing sympathy or prejudice (see, People v Pobliner, 32 NY2d 356, 370, cert denied 416 US 905; see also, People v Stevens, 76 NY2d 833). However, were we to find any error in the receipt of this evidence, we would find such error to be harmless in view of the overwhelming evidence of defendant’s guilt.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Williams, J. P., Tom, Mazzarelli, Andrias and Buckley, JJ.